275 S.W.3d 834 (2009)
Harold GRAY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69325.
Missouri Court of Appeals, Western District.
February 10, 2009.
Felicia L. Boles, Kansas City, for appellant.
Shaun J. Mackelprang, Robert Bartholomew, Jefferson City, MO, for respondent.
Before DIV II: HARDWICK, P.J., HOWARD and DANDURAND, JJ.

ORDER
PER CURIAM.
Harold Gray appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief, following an evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment. Rule 84.16(b).